internal_revenue_service number release date index number ----------------------- ------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number -------------------- refer reply to cc tege eb qp3 plr-113361-18 date date decedent trust subtrust trustee beneficiary date date date date date state x dear --------------- ------------------------ -------------------------------------------- --------------------------------------------------------- ---------------------- ---------------------- ----------------------- ------------------ ---------------- ----------------- -------------------- --------- this is in response to the date letter supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a letter_ruling under sec_401 of the internal_revenue_code code and its corresponding treasury regulations the following facts and representations have been submitted under penalty of perjury in support of the requested ruling decedent established the trust a living revocable_trust on date subsequently amended and restated in its entirety on date the trust document establishes a subtrust to hold the benefits and distributions from any retirement_plan including a traditional individual_retirement_account ira the trust and subtrust are valid under the laws of state x decedent died on date after his required_beginning_date under sec_401 and after distributions under the ira had begun the trust and subtrust became irrevocable upon decedent’s death at the time of death decedent held an ira the ira adoption_agreement executed on plr-113361-18 date names the trust as the designated_beneficiary prior to october of the calendar_year immediately following the calendar_year of decedent’s death on date the trustee delivered the trust document for the trust and subtrust to the ira custodian the terms of the trust document governing the subtrust provide that all property held by the subtrust will be held administered and distributed for the benefit of beneficiary the trust document further states that beneficiary shall be the sole beneficiary of the subtrust and that all retirement benefits distributed to the trustee including required minimum distributions shall be paid directly to the beneficiary upon receipt by the trustee so that the trustee shall serve as a conduit only it also states that upon beneficiary’s death any tax-qualified retirement plans or accounts including the remaining assets of the subtrust shall be divided equally between and distributed to decedent’s children or their descendants finally you have represented that beneficiary is decedent’s surviving_spouse and that decedent was older than beneficiary based on the foregoing you request the following rulings the requirements of sec_1_401_a_9_-4 q a-5 are satisfied with respect to the trust and the subtrust and therefore the individual beneficiary of the subtrust is treated as the designated_beneficiary of the ira for purposes of determining the applicable distribution period under sec_401 and the applicable distribution period for decedent’s ira is to be calculated based on the life expectancy of beneficiary under sec_401 a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date or will be distributed beginning no later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that if the distribution of the employee’s interest has begun in accordance with sec_401 and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method being used under sec_401 as of the date of death sec_401 provides that required_beginning_date means april of the plr-113361-18 calendar_year following the later of the calendar_year in which the employee turns age or the calendar_year in which the employee retires sec_401 provides that designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee’s surviving_spouse specifying the beneficiary a designated_beneficiary need not be specified by name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee’s estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee’s benefit the employee will be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust’s interest in the employee’s benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and the documentation described in sec_1_401_a_9_-4 q a-6 has been provided to the plan_administrator sec_1_401_a_9_-4 q a-5 c states that in the case of payments to a_trust having more than one beneficiary see a-7 of sec_1_401_a_9_-5 for the rules for determining the designated_beneficiary whose life expectancy will be used to determine the plr-113361-18 distribution period sec_1_401_a_9_-4 q a-5 d states that if the beneficiary of the trust named as beneficiary of an employee’s interest is another trust the beneficiaries of the other trust will be treated as having been designated as beneficiaries of the first trust and thus as having been designated by the employee under the plan for purposes of determining the distribution period under sec_401 provided that the requirements of sec_1_401_a_9_-4 q a-5 b are satisfied with respect to such other trust in addition to the trust named as beneficiary sec_1_401_a_9_-4 q a-6 b states in relevant part with respect to required minimum distributions after the death of an employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died such documentation includes a copy of the actual trust document for the trust that is named as a beneficiary of the employee under the plan as of the employee’s date of death sec_1_401_a_9_-5 q a-5 a provides in relevant part that if an employee dies after distribution of his interest has begun generally on or after the employee's required_beginning_date and the employee’s sole designated_beneficiary as of the date determined under sec_1_401_a_9_-4 q a-4 is his or her spouse in order to satisfy sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is the longer of i the remaining life expectancy of the employee's surviving_spouse determined in accordance with sec_1_401_a_9_-5 q a-5 c and ii the remaining life expectancy of the employee determined in accordance with sec_1_401_a_9_-5 q a- c sec_1_401_a_9_-5 q a-5 c provides that if the surviving_spouse of an employee is the employee’s sole beneficiary the applicable distribution period is measured by the surviving spouse’s life expectancy using the surviving spouse’s birthday for each distribution calendar_year after the calendar_year of the employee’s death up through the calendar_year of the spouse’s death for calendar years after the calendar_year of the spouse’s death the applicable distribution period is the life expectancy of the spouse using the age of the spouse as of the spouse’s birthday in the calendar_year of the spouse’s death reduced by one for each calendar_year that has elapsed after the calendar_year of the spouse’s death sec_1_401_a_9_-5 q a-5 c provides that if an employee does not have a designated_beneficiary the applicable distribution period measured by the employee’s remaining life expectancy is the life expectancy of the employee using the age of the employee as of the employee’s birthday in the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for plr-113361-18 each calendar_year that has elapsed after the calendar_year of the employee’s death sec_1_401_a_9_-9 q a-1 provides the single life table for use in determining the life expectancy of an individual sec_1_401_a_9_-5 q a-7 provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under sec_1_401_a_9_-4 q a-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-5 q a-7 b provides that except as provided in sec_1_401_a_9_-5 q a-7 c contingent beneficiaries of the interest of an employee must be considered for purposes of determining which life expectancy to use for purposes of computing minimum required distributions sec_1_401_a_9_-5 q a-7 c provides that a person will not be considered a beneficiary for purposes of computing sec_401 minimum required distributions merely because the person could become the successor to the interest of one of the employee’s beneficiaries after the death of said beneficiary however this rule does not apply to a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor to the interest of one of the employee’s beneficiaries upon that beneficiary’s death sec_408 provides that with respect to iras under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules provided in sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided sec_1_408-8 q a-1 b provides as relevant that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_1_408-8 q a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age with respect to your first ruling_request you have represented that the trust is valid and irrevocable and that the required_documentation has been provided in accordance with plr-113361-18 sec_1_401_a_9_-4 q a-5 b and the trust document identifies beneficiary as the sole beneficiary of the subtrust in accordance with sec_1_401_a_9_-4 q a-5 b in addition the trust document requires the trustee to pay beneficiary any and all funds in the subtrust withdrawn by the trustee including required minimum distributions under sec_401 and there can be no accumulation on behalf of any other beneficiary therefore we conclude that the requirements of sec_1_401_a_9_-4 q a-5 are met with respect to the trust and the subtrust and that the individual beneficiary of the subtrust is treated as the sole designated_beneficiary of decedent’s ira with respect to your second ruling_request under sec_1_401_a_9_-5 q a-5 a the applicable distribution period for distribution calendar years after the distribution calendar_year containing decedent’s death is the longer of i the remaining life expectancy of beneficiary determined in accordance with sec_1_401_a_9_-5 q a- c and ii the remaining life expectancy of decedent determined in accordance with sec_1_401_a_9_-5 q a-5 c because beneficiary’s life expectancy is longer than decedent’s the applicable distribution period for decedent’s ira is based on the life expectancy of beneficiary this letter_ruling is based on the assumption that decedent’s ira referenced herein was and is valid within the meaning of sec_408 at all times relevant thereto this letter_ruling is also based on the assumption that beneficiary remained a beneficiary on september of the calendar_year following the calendar_year of decedent’s death pursuant to sec_1_401_a_9_-4 q a-4 a this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-113361-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta branch chief qualified_plans branch tax exempt government entities
